DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the reference time domain unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 12, 14, 15, 34, and 38  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, independent claim 12 recites “responsive to that that trigger signaling” in the third line of the claim.  It is not clear if a limitation is missing (i.e. response to what, which activates the trigger signaling).  As the claim meaning is not clear, claim 12 and its dependent claims will not be further examined on the merits.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, 11, 31-35, and 35-37 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Petry, US Patent Application Publication Number 2008/0170531 (hereinafter Petry).
Regarding claims 1, 6, 31, 32, 35, and 36, Petry discloses a data scheduling method applied to a base station, the method comprising: transmitting to a terminal a determination rule for determining target location information corresponding to each of a plurality of target time domain units, the plurality of target time domain units being a plurality of time domain units for performing data bearing according to scheduling signaling [paragraphs 0109, 0116-0118].
Regarding claims 10, 33 and 37, Petry discloses a data scheduling method applied to a base station, the method comprising: transmitting trigger signaling to a terminal, the trigger signaling being used to trigger data bearing on a plurality of target time domain units [paragraphs 0109, 0016].
Regarding claim 11, Petry discloses wherein the trigger signaling comprises at least one of: radio resource control signaling, system information, media access control address control unit, or physical layer signaling [paragraph 0109].


Claim(s) 1, 2, 5, 6, 31, 32, 35, and 36 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Atungsiri et al., US Patent Application Publication Number 2015/0349998 (hereinafter Atungsiri) .
Regarding claims 1, 6, 31, 32, 35, and 36, Atungsiri discloses a data scheduling method applied to a base station, the method comprising: transmitting to a terminal a determination rule for determining target location information corresponding to each of a plurality of target time domain units, the plurality of target time domain units being a plurality of time domain units for performing data bearing according to scheduling signaling [paragraphs 0023 (last lines); paragraphs 0024-0026; also see claim 10].
Regarding claim 2, Atungsiri discloses wherein the transmitting to a terminal a determination rule for determining target location information corresponding to each of a plurality of target time domain units comprises: transmitting through target signaling to a terminal a determination rule for determining target location information corresponding to each of a plurality of target time domain units; wherein the target signaling is configuration signaling for configuring the determination rule of the target location information or the scheduling signaling [paragraphs 0023 (last lines); paragraphs 0024-0026; also see claim 10].
Regarding claim 5, Atungsiri discloses transmitting to the terminal a target transmission mode corresponding to each of the plurality of target time domain units, wherein the target transmission mode is a transmission mode for performing data bearing on the plurality of target time domain units according to the scheduling signaling [paragraph 0023].

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al., US Patent Application Publication Number 2015/0003375, disclose a random access method, base station, and user equipment.
Wu et al., US Patent Application Publication Number 2014/0369292, disclose a wireless communication method and communication apparatus.
Li et al., US Patent Application Publication Number 2017/0135105, disclose a method and device for dynamically allocating resource, evolved Node B and user equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
February 26, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644